Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Restriction of Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I - Claims 1-13, drawn to (product) an item of footwear with footwear flexibility modulator classified in A43B3/246.
Group II - Claims 14-20, drawn to a method of arranging/adjusting/using classified in B29D35/00.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be used materially different and arranged differently such as using the footwear modulator just for the right foot or left foot. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
 The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species:
Note to applicant: if Group I above (the product claims) is selected, applicant is required to select one of the Species A-F as noted below.
Species A – Figures 1A-2C ,3A – an item of footwear with footwear flexibility modulator disposed in the sole portion
Species B – Figures 1A-2C ,3B- an item of footwear with footwear flexibility modulator is an insert and it is disposed on the insole and above a midsole of the item of footwear. 
Species C – Figures 1A-2C , 3C-3D an item of footwear with footwear flexibility modulator; defining a cavity or recess in the sole for receiving a footwear flexibility modulator and the footwear flexibility modulator is a sole insert and it is disposed in the sole of the item of footwear.
Species D – Figures 1A-2C,3E- an item of footwear with footwear flexibility modulator; footwear has a longitudinal recess or cavity for receiving a footwear flexibility modulator
Species E – Figures 1A-2C ,3F- an item of footwear has no midsole and the footwear flexibility modulator is disposed in a recess inside the sole of the item of footwear.
Species F– Figures 1A-2C ,3G- an item of footwear with footwear flexibility modulator; comprises no midsole, the footwear flexibility modulator is disposed inside the upper of the item of footwear between the insole and a footbed.
Upon election of one of species (A,B,C,D,E,F), a further election of a subspecies is required between the following patentably distinct sole body structures (Sub-Species (a)-(f))
Sub-Species (a) – Figure 6A - The first combination of the footwear system in which 
only one footwear flexibility modulator in the first configuration (i.e. with the first surface facing towards or substantially towards the collar region of the upper of 
each of the items of footwear) is inserted in each item of footwear.
Sub-Species (b) – Figure 6B- The second combination of the footwear system, in 
which only one footwear flexibility modulator is inserted inside the upper of the items of footwear with the second surface facing towards or substantially towards the collar region of the upper of each item of footwear. That is, in the second configuration of the footwear system, the footwear flexibility modulator is inserted in or coupled to each item of footwear in the second configuration of the footwear flexibility modulator.
Sub-Species (c) -Figure 6C- A fourth combination in which two footwear flexibility modulators are disposed on top of each other inside the upper of an item of footwear, for example between the insole and a removable footbed, with the first surface of one footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear and the second surface of another footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear. In other words, in the fourth combination of the footwear system, each item of footwear comprises two footwear modulators, the uppermost footwear flexibility modulator in the first configuration of the footwear flexibility modulator, and the lowermost footwear flexibility modulator in the second configuration of the footwear flexibility modulator.
Sub-Species (d) - Figure 6D-A fifth combination in which two footwear flexibility modulators are inserted inside the upper of the items of footwear one on top of the other (for example between the insole and a removable footbed), with the first surface of one footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear and the first surface of another footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear. In other words, in the fifth combination of the footwear system, each item of footwear comprises two footwear modulators, both of the footwear flexibility modulators disposed in the first configuration of the footwear flexibility modulator.
Sub-Species (e) – Figure 6E- A sixth combination in which two footwear flexibility modulators are disposed on top of each other inside the upper of the items of footwear (for example between the insole and a removable midsole), with the second surface of one footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear and the second surface of another footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear. In other words, in the sixth combination of the footwear system, each item of footwear comprises two footwear modulators, both of the footwear flexibility modulators disposed in the second configuration of the footwear flexibility modulator.
Sub-Species (f)- Figure 6F- A seventh combination in which two footwear flexibility modulators are disposed on top of each other inside the upper of the items of footwear, for example between the insole and a removable footbed, with the second surface of one footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear and the first surface of another footwear flexibility modulator facing towards or substantially towards the collar region of the upper of each item of footwear. In other words, in the seventh combination of the footwear system, each item of footwear comprises two footwear modulators, the uppermost footwear flexibility modulator disposed in the second configuration of the footwear flexibility modulator and the lowermost footwear flexibility modulator disposed in the first configuration of the footwear flexibility modulator. Without wishing to be bound by theory, the seventh combination may allow the foot of a user to bend at the metatarsophalangeal joint region while providing stability and protection from the terrain (for example when stepping on uneven terrain such as branches or stones). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (different arrangements). In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no claim appears to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 ⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
⦁ The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity of the species election being involved, with no clear association between the identified distinct species and the pending claims. See MPEP 812.01. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 9am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIN HTWE OO/
Examiner, Art Unit 3732      

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732